DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 and 10/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "a system for dynamically adjusting a color gamut of a display system" (see lines 1-2).  If a "color gamut" is defined as a range of colors within the spectrum of colors, or a color space, that can be reproduced on an output device, it is unclear how the display system defined by the claim is capable of reproducing said color gamut to an output device without reciting any elements required to reproduce the spectrum of colors.
Claim 9 recites "a method for dynamically adjusting a color gamut of a display system" (see lines 1-2).  If a "color gamut" is defined as a range of colors within the spectrum of colors, or a color space, that can be reproduced on an output device, it is unclear how the display system defined by the claim is capable of reproducing said color gamut to an output device without reciting any elements required to reproduce the spectrum of colors.
Claim 17 recites "a system for dynamically adjusting a color gamut of a display system" (see lines 9-10).  If a "color gamut" is defined as a range of colors within the spectrum of colors, or a color space, that can be reproduced on an output device, it is unclear how the display system defined by the claim is capable of reproducing said color gamut to an output device without reciting any elements required to reproduce the spectrum of colors. 
Claim 17 recites the limitation "the method for dynamically adjusting the color gamut of the display system" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8, 10-16 and 18-20 fall with parent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (US Patent No. 11,215,909 B2) discloses a light source system including a first light source emitting first laser; a wavelength conversion device; a driver device driving the wavelength conversion device to move in such a manner that regions of the wavelength conversion device sequentially and periodically receive the first laser; a second light source emitting supplementary light consistent in color with light emitted by one primary color light region; a control device controlling on and off of the second light source, the control device controlling the second light source to be on in at least two of: every time period during which a primary color light region of a same color is receiving the first laser, every time period during which the mixed color light region is receiving the first laser, and some time periods during which a primary color light region of a different color is receiving the first laser.
Yu et al. (US Pub. No. 2021/0383766 A1) teaches a display device including a control device configured to divide a display period of each frame of an image to be displayed into a first time period and a second time period; and send a light source control signal and a modulation signal corresponding to each pixel in the image to be displayed, according to original image data of each frame of the image to be displayed; a light source system configured to emit light source light according to the light source control signal, the light source light including first light and second light; and a light modulation device configured to modulate the first light according to the modulation signal to generate first image light of the image to be displayed, and modulate the second light according to the modulation signal to generate second image light of the image to be displayed.
Hu et al. (US Pub. No. 2021/0149287 A1) shows a projection device, comprising a light source device and a control device. The light source device is configured to, according to instructions, emit laser light of first primary color, second primary color, third primary color, and a fourth mixed color fluorescence, respectively. The control device is configured to determine a color gamut range of pixels of an image to be modulated, and transmit the instructions according to the color gamut range to control the light source device to output light required for modulation of the image to be modulated from the laser light of first primary color laser, second primary color, third primary color, and fourth mixed color fluorescence, respectively. The device and method are capable of modulating an image with a wide color gamut, and also save light source energy.
Yu et al. (US Pub. No. 2021/0136337 A1) discloses a display apparatus comprising a light source device, an image data processing module, a light modulating device and an image synthesizing device. The light source device is configured to emit first light and second light. The image data processing module is configured to receive original image data of an image to be displayed, wherein the original image data of the image to be displayed is based on image data within a second color gamut range and comprises original control signal values of m colors of each pixel; the second color gamut range covers a first color gamut range and has a portion that exceeds the first color gamut range. The image data processing module is further configured to map the original control signal values of the m colors into m corrected control signal values corresponding to the first light and n corrected control signal values corresponding to the second light. 
Yu et al. (US Pub. No. 2021/0134208 A1) shows a display device comprising a light source device, an image pre-processing controller, and a light modulation device. The light source device emits first light and second light, wherein a color gamut range of the second light is wider than that of the first light. The image pre-processing controller acquires a color gamut range of the image to be displayed and a brightness value of each pixel based on original image data of an image data to be displayed, and determines a current color gamut range and controls the light source device to emit first light and the second light corresponding to amount of light required in the current color gamut range. The light modulation device modulates the light emitted by the light source device to generate image light of the image to be displayed based on image data corresponding to the current color gamut range.
Wang et al. (US Pub. No. 2018/0080630 A1) teaches a light emitting device including a light source module comprising an excitation light source for emitting exciting light and a compensation light source for emitting compensation light; and a color wheel component comprising at least one segmented region distributed in a motion direction of the color wheel component. The color wheel component emits the compensation light and first light that comprises at least one beam of excited light under irradiation of the excitation light source and the compensation light source. The compensation light spectrally overlaps the at least one beam of excited light in the first light, and the compensation light and the excited light spectrally overlapping the compensation light are simultaneously emitted and are independently adjustable. A projection system comprising a light emitting device is further provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
07/09/2022